         Case 17-17438          Doc 30       Filed 11/08/19 Entered 11/08/19 14:27:24                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Lorance E Fountila                                    )             Chapter 13
                                                                )             Case No. 17 B 17438
          Debtor(s)                                             )             Judge A. Benjamin Goldgar

                                                      Notice of Motion

    Lorance E Fountila                                                        Debtor A ttorney: David M Siegel
    5346 S Carpenter                                                          via Clerk's ECF noticing procedures
    Apt. 2
    Chicago, IL 60609-6044


                                                                              >    Dirksen Federal Building
On November 19, 2019 at 10:00 am, I will appear at the location listed to     >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 642
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Saturday, November 9, 2019.                    /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On June 07, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
August 01, 2017, for a term of 36 months with payments of $295.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            29                $7,105.00             $6,225.00          $880.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/08/2019
                                                                              Due Each Month: $295.00
                                                                              Next Pymt Due: 12/07/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
09/24/2018         23607971605          $275.00                       10/11/2018         25384000206       $315.00
11/05/2018         25218037361          $295.00                       12/07/2018         25585320521       $295.00
02/26/2019         25613482061          $200.00                       02/26/2019         25613482072       $295.00
04/05/2019         25384001703          $295.00                       05/22/2019         25384002254       $295.00
07/11/2019         23607970446          $100.00                       07/11/2019         23607970435       $295.00
08/08/2019         25618451095          $295.00                       09/11/2019         23607972404       $295.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
